Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 claims the device of claim 1, further comprising living cells.  While it is assumed that claim 8 is trying to claim that the device of claim 1 would be made from living cells, claim 8 reads as it is claiming the device of claim 1 as well as living cells. From here, the limitation “living cells” is taken to be broad to the extent where it can cover naturally occurring cells, like the ones claimed in claim 9. As such, claim 8 could be interpreted as claiming living cells without a specific relation to the device of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10, 13-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518).
Regarding claim 1, Steinhardt (US Pub No.: 2014/0094910) discloses an artificial tympanic membrane device (disclosed in the abstract), comprising: a scaffold comprising a plurality of ribs (four ribs shown in figure 1, a rib is taken to be a rounded fastening element like this part has been described as in [0055]) comprising a first material or combination of materials (materials mentioned in [0046], which include biocompatible plastics, silicone or polytetrafluoroethylene), wherein at least one of the ribs of the scaffold forms a circular shape (being the outermost part of part 11 that forms a circular shape) and a plurality of open spaces between the ribs that form the radial pattern (a plurality of open spaces are depicted in figure 1 about part 11), wherein the scaffold is dimensioned and configured to repair or replace a damaged or missing tympanic membrane (as Steinhardt is disclosed as being for a connection to a tympanic membrane in the abstract, the scaffold of Steinhardt is taken to teach a scaffold to repair a tympanic membrane).
However, Steinhardt does not teach an instance wherein the two or more ribs of the scaffold form a radial pattern. Instead, McAlpine teaches two or more ribs of the scaffold that would form a radial pattern in figure 1A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scaffold structure of Alpine into the device of Steinhardt for the purpose of providing a method of making an implant via 3D printing. This method of making would allow for a generation of “customized replacement parts” in [0003].  It should also be noted that incorporating biological material (as disclosed in [0006]- [0007]) would be beneficial to one skilled in the art as this would improve the biocompatibility of the implant.  
Regarding claim 2, Steinhardt in view of McAlpine would teach he device of claim 1, wherein Steinhardt discloses that the at least some ribs of the scaffold are formed in a hub and spoke arrangement (Figure 1, the Hub would be at part 13 with the spokes being the parts that extend from the hub to part 11), or in a group of concentric geometric shapes, or both.
Regarding claim 4, Steinhardt in view of McAlpine teach the device of claim 1, wherein Steinhardt discloses that the first material comprises one or more of polydimethylsiloxane (PDMS), hyaluronic acid (HA), poly(glycolic acid) (PGA), poly (lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyester carbonate urethane urea (PECUU), poly octamethylene maleate anhydride citrate (POMaC), poly(glycerol sebacate) (PGS), poly(octanediol-co-citrate)(POC), polyurethane, collagen, fibrin, extracellular matrix, nylon, silk, poliglecaprone, and elastin (paragraph [0046] discloses use of biocompatible plastics or fibrous composite materials to compose of the prosthesis).
Regarding claim 5, Steinhardt in view of McAlpine teach the device of claim 1, wherein Steinhardt in view of McAlpine the plurality of open spaces between the ribs of the scaffold forming the radial pattern are filled with the first material or combination of materials, or a second material or combination of materials (the combination of Steinhardt in view of McAlpine would have the radial pattern of McAlpine in figure 1A imparted within part 11 of Steinhardt such that the radial pattern would fill the internal portion of part 11 of Steinhardt in place of the internal ribs of Steinhardt), and wherein Steinhardt discloses the second material comprises one or more of collagen, extracellular matrix, hydrogels, titanium dioxide, cellulose, gelatin, agarose, alginate, poly(N-isopropylacrylamide), hyaluronic acid, poly(vinyl alcohol)(PVA), poly (acrylic acid)(PAA), polycaprolactone, poly(3-hydroxybuterate-co-3-hydroxyvalerate, pluronic PLA, PGA, transglutaminase, PLGA, PDMS, poliglecaprone, polyester carbonate urethane urea (PECUU), poly 44Attorney Docket No. 00633-0205002 octamethylene maleate anhydride citrate (POMaC), poly(glycerol sebacate)(PGS), poly(octanediol-co-citrate)(POC), polyurethane, and a mixture of collagen and fibrin  (paragraph [0046] discloses use of biocompatible plastics or fibrous composite materials to compose of the prosthesis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scaffold structure of Alpine into the device of Steinhardt for the purpose of providing a method of making an implant via 3D printing. This method of making would allow for a generation of “customized replacement parts” in [0003].  It should also be noted that incorporating biological material (as disclosed in [0006]-[0007]) wuld be beneficial to one skilled in the art as this would improve the biocompatibility of the implant.  
Regarding claim 6, Steinhardt in view of McAlpine teach the device of claim 1, with Steinhardt further comprising a cellular adhesion-inducing material, a cellular invasion-inducing material, small molecules, biologics, growth factors, a drug, a drug eluting material, or any combination thereof (paragraph [0041] and [0042] mentions that the device may be coated in a “growth-promoting coting”).
Regarding claim 7, Steinhardt in view of McAlpine teach the device of claim 6, wherein Steinhardt discloses that the growth factor comprises one or more of a fibroblast growth factor (FGF), vascular endothelial growth factor (VEGF), platelet- derived growth factor (PDGF), and a keratinocyte growth factor (KGF) (paragraph [0041] and [0042] mentions that the device may be coated in a “growth-promoting coting”).
Regarding claim 10, Steinhardt in view of McAlpine teach the device of claim 1, wherein Steinhardt discloses the device has a diameter based on a diameter of a natural tympanic membrane, or a perforation or defect in a natural tympanic membrane of a specific patient (as per the diameter details in [0014]).
Regarding claim 13, Steinhardt in view of McAlpine teach the device of claim 1, wherein Steinhardt discloses that the device is permeable to air and permeable to any one or more of small molecules, biologics, steroids, and antibiotics ([0041 discloses a coating that is growth promoting, which implies a certain degree of permeability such that a biological material may take hold in the device).
Regarding claim 14, Steinhardt in view of McAlpine teach the device of claim 1, with Steinhardt further comprising on one surface of the tympanic membrane graft an ossicular connector formed as an artificial umbo and takes the shape of a natural umbo, a ring, a loop, a hinge, or a ball and socket (figure 1 part 12 shows a loop type fastener).
Regarding claim 15, Steinhardt in view of McAlpine teach a method of implanting the device of claim 1 (disclosed in [0035] of Steinhardt) into a patient to repair or augment a tympanic membrane or to replace a missing tympanic membrane or missing portion thereof (as the prosthesis in [0035] of Steinhardt discloses an implantation in the ear with a tympanic membrane repair disclosed in the abstract), with Steinhardt disclosing the method comprising accessing a tympanic membrane or a location of a missing tympanic membrane or missing portion thereof (implantation of the device in the tympanic membrane is disclosed in [0035]), obtaining an appropriately sized and configured artificial tympanic membrane device (as the device is being implanted in an ear of a patient in [0035], it is assumed that the implant would need to be appropriately sized as an inappropriately sized implant would not allow for the ”stiff connection” in [0035]); and securing the artificial tympanic membrane device to repair or augment the tympanic membrane or to replace the missing tympanic membrane or missing portion thereof (as per [0035], a securing of the implant within the ear is disclosed).
Regarding claim 17, Steinhardt in view of McAlpine teach the method of claim 15, wherein the method provides improved or reconstructed hearing (as the abstract of Steinhardt discloses an ocular prosthesis with the background [0003] disclosing an ailment that results in hearing loss that the invention seeks to rectify, the device of Steinhardt is taken to be an implant that would fix a hearing loss).
Regarding claim 18, Steinhardt in view of McAlpine teach a method of fabricating the device of claim 1, with Steinhardt disclosing a method comprising: forming a scaffold comprising a plurality of ribs using a first material (materials mentioned in [0046], which include biocompatible plastics, silicone or polytetrafluoroethylene. This would be used to create the scaffold with a plurality of ribs at part 11 in figure 1 that is taken to be a flat shape), wherein the scaffold is approximately flat or has a shallow cone shape (part 11 in figure 1 is taken to be flat), wherein at least one rib of the scaffold forms a circular shape (the outermost part of part 11 is circular in figure 1), wherein one or more open spaces are formed between the ribs that form the radial pattern (open spaces that are shown in part 11 of figure 1), and wherein the scaffold is dimensioned and configured to repair or replace a damaged or missing tympanic membrane (as Steinhardt is disclosed in the abstract to repair a tympanic membrane, it is assumed that the scaffold of figure 1 would perform the same function).
However, Steinhardt does not teach an instance wherein the two or more ribs of the scaffold form a radial pattern. Instead, McAlpine teaches two or more ribs of the scaffold that would form a radial pattern in figure 1A, with open spaces between the ribs that form a radial pattern also in figure 1A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scaffold structure of Alpine into the device of Steinhardt for the purpose of providing a method of making an implant via 3D printing. This method of making would allow for a generation of “customized replacement parts” in [0003].  It should also be noted that incorporating biological material (as disclosed in [0006]-[0007]) would be beneficial to one skilled in the art as this would improve the biocompatibility of the implant.  
Regarding claim 19, Steinhardt in view of McAlpine teach the method of claim 18. However, Steinhardt does not teach an instance wherein forming the scaffold comprises printing the scaffold with a three-dimensional (3D) printer onto a substrate. Instead, McAlpine teaches a  3D printing a scaffold for an ear (3D printing in abstract, Ear shown in figure 1c) that would use integrated cells like chondrocytes and glial cells as per [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scaffold structure of Alpine into the device of Steinhardt for the purpose of providing a method of making an implant via 3D printing. This method of making would allow for a generation of “customized replacement parts” in [0003].  It should also be noted that incorporating biological material (as disclosed in [0006]-[0007]) would be beneficial to one skilled in the art as this would improve the biocompatibility of the implant.  
Regarding claim 20, Steinhardt in view of McAlpine teach the method of claim 19, wherein Steinhardt would disclose the scaffold comprises one or more of glass, poloxamer, polytetrafluoroethylene (PTFE), and metal foil (Steinhardt discloses use of PTFE in [0046] that would make up the device of Steinhardt).
Regarding claim 21, Steinhardt in view of McAlpine teach a bilayer tympanic membrane device comprising a pair of artificial tympanic membrane devices of claim 1, wherein a first of the pair of artificial tympanic membrane devices further comprises a projection (figure 1 part 16m disclosed as an end section in [0057]-[0058]), and wherein a second of the pair of artificial tympanic membrane devices further comprises an opening configured to enable insertion of the projection (being the opening in part 14 in figure 1, which would be the space between 14’ and 14’’), wherein the first and the second tympanic membrane devices can be secured to each other to form the bilayer tympanic membrane device (parts 14 and 16 would be secured to each other in figure 1), wherein the projection and opening are dimensioned and configured to permit a tympanic membrane to be sandwiched between the two artificial tympanic membrane devices ( as elements of Steinhardt are in between parts 14 and 16, like parts 17 and 18 are between the two devices.  Additionally, it is argued that the tympanic membrane would be able to fit between the space between parts 14 and 16).
Regarding claim 22, Steinhardt in view of McAlpine teach the bilayer tympanic membrane device of claim 21, wherein Steinhardt discloses that the opening and the projection comprise a lock and key configuration, a socket and ball configuration, or an opening and hinge configuration (as per [0062] and figures 3 as pert 49b and 4a (as per [0062]) of Steinhardt). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ball joint in this embodiment of Steinhardt into the device of figure 1 of Steinhardt for the purpose of providing a “certain amount of postsurgical flexibility” of the prosthesis that is taken to be beneficial for an implant like the one presented of Steinhardt.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518) in further view of Steinhardt (US Pub No.: 2014/0303728).
Regarding claim 3, Steinhardt in view of McAlpine teach the device of claim 1. However, Steinhardt in view of McAlpine does not teach an instance wherein the artificial tympanic membrane forms a circular 3-dimensional cone shape. Instead, Steinhardt (2014/0303728) teaches a backing section of an artificial tympanic membrane being conical in nature in [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conical structure of Steinhardt (2014/0303728) into the combination of Steinhardt and McAlpine for the purpose of creating a “highly reverberant connection” within the implant, as disclosed in [0020].  It is also argued that Steinhardt would be aware of such modification at the time of filing as both devices are filed by Steinhardt.  As a result, it is seen as obvious to modify the device of Steinhardt with the device presented in Steinhardt (2014/0303728).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518) in further view of Bonassar (US Pub No.: 2008/0003205).
Regarding claim 8, Steinhardt in view of McAlpine teach the device of claim 1. However, said combination does not teach a further comprising of living cells. Instead, Bonassar would teach a device for ear repair consisting of cells like fibroblasts in the [0006]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fibroblasts of the tympanic membrane of Bonassar into the tympanic membrane implant of Steinhardt for the purpose of providing “tissue precursor cells” (as defined in [0012]) as the use of fibroblasts would allow for a tissue regeneration as per [0005] of the background.
Regarding claim 9, Steinhardt in view of McAlpine and Bonassar teach the device of claim 8, wherein Bonassar would teach that the living cells are selected from the group consisting of fibroblasts, chondrocytes, keratinocytes, stem cells, progenitor cells, and epithelial cells (fibroblasts in the [0006] as well as in [0071], [0073], and [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fibroblasts of the tympanic membrane of Bonassar into the tympanic membrane implant of Steinhardt for the purpose of providing “tissue precursor cells” (as defined in [0012]) as the use of fibroblasts would allow for a tissue regeneration as per [0005] of the background.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518) of Huettenbrink (PGPub No. 2008/0234817).
Regarding claim 11, Steinhardt in view of McAlpine teach the device of claim 10. However, said combination does not teach an wherein the device has a thickness of 10 to 800 microns. Instead, Huettenbrink does teach an instance wherein the thickness is “between .01 and .25mm” in paragraph [0015].  It should be noted that this range would equate to 10 microns to 250 microns, which falls in the claimed thickness range.  It should also be noted that this is the thickness for a top plate, which is taken to be the equivalent to an artificial tympanic membrane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device dimensions of Huttenbrink into the combination of Steinhardt and McAlpine for the purpose of providing material details with respect to a thickness that Steinhardt remains silent on. As Huttenbrink does teach a thickness as well as the fact that they are both ossicle prostheses with similar structures, it would be obvious to incorporate the thickness of Huttenbrink into Steinhardt.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518) in further view of Merchant (US Patent No.: 7,014,657).
Regarding claim 12, Steinhardt in view of McAlpine teach the device of claim 1. However, Steinhardt in view of McAlpine does not teach an instance wherein the device is impermeable to air or liquids. Instead, Merchant (US Patent No.: 7,014,657) does teach an ear implant with a membrane in the abstract that is impermeable to gasses and water (also in the abstract) with a tympanic membrane per se disclosed in column 3 lines 37-47.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the impermeability of gas and water from Merchant into the combination of Steinhardt and McAlpine for the purpose of providing an implant that could “function effectively within the middle-ear chamber for an extended period” as per the abstract as the middle ear would be exposed to said gasses and water. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhardt (US Pub No.: 2014/0094910) in view McAlpine (US Pub No.: 2014/0257518) in further view of Shahoian (US Pub No.: 2014/0194891)
Regarding claim 16, Steinhardt in view of McAlpine teach the method of claim 15. However, said combination does not teach an instance wherein the method is performed in a clinical setting with or without local analgesia, but without sedation or general anesthesia. Instead, Shahoian discloses a system for implanting a device with a tympanic membrane with an aspect where the implantation of the membrane would be “without reliance on general anesthesia” as per [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of implantation as presented in Shahoian into the combination of Steinhardt and McAlpine for the purpose of allowing for the implantation procedure to be performed in a doctor’s office (as opposed to in a surgical facility) as disclosed in [0008] to allow for an easier implantation of the device of Steinhardt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weins (US Pub No.: 2011/0046731) discloses a middle ear prosthesis with a rounded end element at part 9 with gaps 13. Ziabka (US Pub No.: 2015/0130099) discloses a method of making an implant that appears to be a middle ear prosthesis in figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774